DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the system and method comprising: a high side heat exchanger configured to remove heat from a refrigerant; a flash tank configured to store the refrigerant;  5a first load configured to use the refrigerant from the flash tank to cool a first space proximate the first load; a second load; a third load; a first compressor;  10a second compressor; and a valve, during a first mode of operation: the second load is configured to use the refrigerant from the flash tank to cool a second space proximate the second load;  15the third load is configured to use the refrigerant from the flash tank to cool a third space proximate the third load; the second compressor configured to compress the refrigerant from the second load and the third load; and the first compressor configured to compress the refrigerant from the 20first load and the second compressor, and during a second mode of operation: the second compressor configured to compress the refrigerant from the second load and to direct the compressed refrigerant to the third load to defrost the third load; and  25the valve configured to prevent the refrigerant at the third load from flowing to the flash 
The following references (US 20150345835 A1) to Martin et al., (US 20130298593 A1) to Christensen, (US 20140151015 A1) to Sun et al., (US 20120285185 A1) to Huff, and (US 20180252441 A1) to Zha; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 8 and 15. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

02/25/2021